Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Mar 2021 has been entered.

Response to Amendment
This office action is in response to applicant’s amendment filed 26 Mar 2021.
Claims 1-3 and 5-20 are presented for examination. Claims 1, 10 and 16 are currently amended. Claim 4 was previously cancelled.

Examiner’s Note
Independent claim 1 recites the limitations “partially compiling…to generate a partially compiled application” in lines 8-9, with substantially similar limitations in independent claims 10 and 16. According to the applicant’s specification at [0016], a partial compile feature “allows a developer to partially experience the application and receive feedback regarding the layout and basic functionality of the application before the application is fully designed.” This suggests partial compiling is merely compiling an application that is not completely designed with only limited functionality ([0050]). For examination purposes, partial compiling will be interpreted in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,703,533. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘533 anticipates the claimed invention.
Present Application
U.S. Patent 9,703,533
1. A computer-implemented method for using an application platform to design an application, said method comprising:
    displaying an interface for developing an application at a computer system, said interface comprising a plurality of components for use in visually designing said application;
    receiving a selection of a component from said plurality of components at said interface and a placement of said component within said interface;
    partially compiling said application with said component and said placement of said component to generate a partially compiled application;
    receiving a style selection for said component at said interface, wherein said style selection modifies an appearance of said component; and
    executing said partially compiled application comprising said style selection with limited functionality within said interface such that said component is rendered according to said style selection without re-compiling said compiled application; and
    compiling said application with said component, said placement of said component and style selection, such that said application executes natively on a target processor without requiring a virtual layer of software at runtime, and wherein said application is bound directly to a native graphics library associated with said target processor, and wherein said application is compiled into one executable binary file such that said component and said style selection of said component are rendered during runtime of said application in response to execution of said one executable binary file by said target processor.
method for using an application platform to design an application, said method comprising:
    providing an interface on an operating system for developing an application at a computer system;
a plurality of components at said interface for use in visually designing said application;
    receiving a selection of a component from said plurality of components at said interface;
    receiving a placement of said component in said application within said interface;
    partially compiling said application in said interface during design time with said component and said placement of said component to generate a partially compiled application;
    receiving a style selection for said component of said partially compiled application, wherein said style selection modifies an appearance of said component;
    executing said partially compiled application comprising said style selection with limited functionality within said interface during said design time based on said partially compiling such that said component rendered according to said style selection without requiring said partially compiled application to be re-partially compiled; and
    compiling said application at said operating system automatically into a plurality of versions for a plurality of platforms each to execute on different operating systems with said component and said placement of said component, without requiring a developer to write code for said placement, such that said plurality of versions of said application execute natively on each target graphics processing unit (GPU) for each version of said plurality of versions without requiring a virtual layer of software at runtime, wherein said application is bound directly to a native graphics library associated with said target GPU, and wherein each version of said application is compiled into one executable binary file.




Independent claims 10 and 16 recite substantially the same limitations as claim 1 above and are mapped to claim 9 of U.S. Patent 9,703,533. Dependent claims 2-7 map to claims 2-7 of U.S. Patent 9,703,533. Dependent claims 8 and 9 map to claims 1 and 9, respectively, of U.S. Patent 9,703,533. Dependent claims 11-15 map to claims 2 and 5-7, respectively, of U.S. Patent 9,703,533. Additionally, claim 12 maps to claim 15 of U.S. Patent 9,703,533. Dependent claims 17-20 map to claims 5-7, respectively, of U.S. Patent 9,703,533. Additionally, claims 17 and 20 map respectively to claims 15 and 14 of U.S. Patent 9,703,533.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-2 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich  (US 2002/0016953 A1) in view of Corrington et al., (US 2006/0010374 A1), hereinafter Corrington; Borland International Inc., “Developer’s Guide for BORLAND DELPHI 7 for WINDOWS”, Copyright 2002 (Non-Patent Literature), hereafter Borland; and Brackman (US 2012/0272224). Sollich and Brackman was cited in IDS filed 31 May 2017. Corrington and Borland were cited in a previous office action.

Regarding claim 1, Sollich teaches a computer-implemented method for using an application platform to design an application (Abstract), said method comprising:
displaying an interface for developing an application at a computer system (Figure 2, #210; [0034], "Through the interface, the developer user 'paints' forms 202 with objects and supplies source listings 201 to the compiler 220."), said interface comprising a plurality of components for use in visually designing said application (Figure 3, #364; [0040], "The components themselves are the basic building blocks of applications developed within the environment. Available components appear on the component palette 364, which is displayed as part of the main window 361.");
receiving a selection of a component from said plurality of components at said interface and a placement of said component within said interface ([0040], "In typical operation, the user employs the form like a canvas, placing and arranging 'components' on it to design the parts of one's user interface."; Inherently, components must be selected before being placed and arranged.);
[[partially]] compiling said application with said component and said placement of said component to generate a [[partially]] compiled application ([0009], "…programs are compiled and linked into true machine code, thus yielding standalone executable programs; no runtime interpreter is needed."); and
compiling said application with said component, said placement of said component, [[and said style selection,]] such that said application executes natively on a target processor without requiring a virtual layer of software at runtime ([0009], “…programs are compiled and linked into true machine code, thus yielding standalone executable programs; no runtime interpreter is needed.”, and wherein said application is bound directly to a native graphics library associated with said target processor ([0034], “In turn, linker 250 ‘links’ or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor…The runtime libraries 260 include previously-compiled standard routines, such as graphics, I/O routines, startup code, math libraries and the like.”), and wherein said application is [[compiled]]linked into one executable binary file ([0007], “The end result of linking is executable code (typically an .EXE file) which, after testing and quality assurance, is passed to the user with appropriate installation and usage instructions.”) such that said component [[and said style selection of said component]] are rendered during runtime of said application in response to execution of said one executable binary file by said target processor ([0007]; [0009]; [0034]; [0040]).
Sollich does not specifically teach said interface employing a vector user interface to render said plurality of components, said plurality of components comprising a vector graphic; wherein said component comprises said vector component; receiving a style selection for said component of said compiled application, wherein said style selection modifies an appearance of compiled into one executable binary file.
However, Corrington teaches receiving a style selection for said component at said interface, wherein said style selection modifies an appearance of said component (Abstract, "A style sheet defines at least one visual-display-characteristic value that is applicable to the at least one user-interface control and that is associated with the at least one style selector."; [0019], “In accordance with various embodiments of the invention, a dialog template specifies at least one style-class attribute for the at least one user-interface control.”; [0039], “The developer picks UI controls from a palette and places them on the dialog in the desired locations. The developer can also use the dialog editor to set additional properties such as text alignment, font styles, background colors and images, and text transformations.”; [0057], “In the dialog template 606, the modifiable-control style-class attribute may be embedded between two sets of double-curly braces within the text string associated with the caption (or title) of the control.”);
executing said [[partially]] compiled application comprising said style selection [[with limited functionality]] within said interface such that said component is rendered according to said style selection without re-compiling said [[partially]] compiled application([0098], "After changing the visual-display characteristics specified in the style sheet, the application can be restarted, without having to recompile the application program, and the revised visual-display characteristics will take effect."); and
wherein said application is compiled into one executable binary such that said component and said style selection of said component are rendered during runtime of said application in response to execution of said one executable binary file by said target processor ([0019]; [0038]; [0040], “Next the text file is compiled into a binary file format (.res) and linked into an executable (.exe) or dynamic link library (.dll).”; [0041], “After the visual design of the dialog is complete, a developer implementing modifiable controls in accordance with embodiments of the invention may write the source code that draws the controls used on the dialog. Source code of this type is depicted in FIG. 6 as UI-control drawing module 602. Depending on the level of control the developer wants over various controls, the source language preference (e.g., C/C++ vs. Visual Basic vs. J++), and the set of APIs (e.g., native Win32® vs. Microsoft Foundation Class (MFC) Library)…”; [0049], “…the drawings routines (depicted as UI-control drawing module 602 in FIG. 6) of the modifiable controls may be written to pull style information from the style sheet 610 via the style sheet-parsing engine 604.”; [0098]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Sollich to include style sheet selections as taught by Corrington. Sollich teaches adjusting properties of a component (Sollich para. [0041]), and of ordinary skill in the art would be motivated to control visual-display-characteristics through style sheets because “an added benefit is enabling individuals who do not have detailed knowledge of the code of the application program to highly customize the visual appearance of the application program’s user interface without required recompiling of the application or developing custom code” (Corrington para. [0030]). 
The combination of Sollich and Corrington does not specifically teach partially compiling said application with said component and said placement of said component to partially compiled application; executing said partially compiled application with limited functionality without re-compiling said partially compiled application; and wherein said application is compiled into one executable binary file.
However, Borland teaches partially compiling said application with said component and said placement of said component to generate a partially compiled application (4-3, “Although you haven’t added any components to the form or written any code, you already have a complete GUI application that you can compile and run. All it does is display a blank form. Suppose you add a button component to this form and write an OnClick event handler that changes the color of the form when the user clicks the button.”; This scenario provides an example of incremental compiling and testing basic/limited functionality in order to “receive feedback regarding the layout and basic functionality of the application before the application is fully designed” (Applicant’s Specification para. [0016]; see also Examiner’s Note above.); 2-4, Compiling applications, “When you run, you compile and then execute your application. If you modified the source code since the last compilation, the compiler recompiles those changed modules” as opposed to building an application where “all units in the project are compiled, regardless of whether they have changed since the last compile.”; The run command will only partially compile the application, since it will not compile source code that has not changed since the last compilation; 36-6, Figure 36.3 depicts the run command within the “Run” menu item at the top-left of the interface. While this figure shows the “Run” menu in a complete application context, we know from Borland at 2-4, this only partially compiles the application.); and
executing said partially compiled application with limited functionality without re-compiling said partially compiled application (4-3; 2-4, “When you run, you compile and then execute your application.”; 36-6, Figure 36.3 depicts running in said interface.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Sollich and Corrington to include partial compiling and executing the partial compiling as taught by Borland. Borland is a user’s manual further explaining the DELPHI 7 RAD environment, which is a successor to the DELPHI 3 RAD suggested by Sollich. Therefore, a person having ordinary skill would have been motivated to use Borland in order to fully understand all the compiling and executing options of the DELPHI RAD environments suggested by the combination, allowing for partially compiling and executing specific functionality to get a preview without having to build/deploy the entire application. This will decrease development time and errors by ensuring functionality works at code creation by iteratively compiling partially designed functionality to isolate any potential errors.
While Sollich teaches wherein the application is linked into one executable binary file ([0007]), the combination of Sollich, Corrington and Borland does not specifically teach compiled into one executable binary file.
However, Brackman teaches an integrated compiler/linker/optimizer ([0024], “In this instance, compiler 28 may generally represent a compiler/linker/optimizer. That is, the term ‘compiler’ as used in this disclosure may refer to a compiler that has been integrated with a linker software module and a post-link optimizer module to perform all operations necessary to generate a destination file…The linker software module of compiler 28 represents a module that copies or otherwise links the object code output by the translator and object code of libraries 30 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of the Sollich, Corrington and Borland to include an integrated compiler as taught by Brackman. Such a modification would allow a single compiler to directly compile object models into machine code (Brackman [0024]). Also, such a modification would combine the compiler and linker of Sollich into a singular integrated compiler, and such an integrated compiler would teach the limitation wherein said application is compiled into one executable binary file (Sollich [0007] teaching linking into a singular executable binary, and Brackman [0024] teaching the linker functionality within a compiler).

Regarding claim 2, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. The combination further teaches changing a parameter of said component in said interface based on user input before said compiling (Sollich para. [0041], "During 'design' mode operation of the system, the user can change the properties of the form, including resizing the form and moving it anywhere on screen…Thus, properties define a component's appearance and behavior.").

Regarding claim 5, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. While Sollich does not specifically teach, Borland further teaches deploying said application to said target processor for executing (2-5, “DELPHI includes add-on tools to help with application deployment.”).


Regarding claim 6, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. Sollich further teaches wherein said application is compiled with a static library that is loaded with said application upon deployment of said application such that no additional library is required at said target processor ([0034], "In turn, linker 250 'links' or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor...The runtime libraries 260 include previously-compiled standard routines, such as graphics, I/O routines, startup code, math libraries and the like.").

Regarding claim 7, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. Sollich does not specifically teach, but Borland additionally teaches wherein said application is compiled with a dynamic library, wherein portions of said dynamic library are loaded as needed during deployment of said application (18-1, "…beyond the executable file, an application may require a number of supporting files, such as DLLs (Dynamic Link Libraries).").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich, Corrington and Borland to include the .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sollich, Corrington, Borland and Brackman as applied to claim 1 above, and further in view of Borland International Inc., “Visual Component Library Reference for Borland DELPHI”, Copyright 1995 (Non-Patent Literature), hereinafter VCL. VCL was cited in a previous office action.

Regarding claim 3, the combination of Sollich, Corrington, Borland and Brackman teaches claim 2. Sollich, as modified, does not specifically teach wherein said parameter is one of: a size of said component, a texture of said component, a color of said component, an effect of said component, a shape of said component, and an animation of said component.
However, VCL teaches wherein said parameter is one of: a size of said component, a texture of said component, a color of said component, an effect of said component, a shape of said component, and an animation of said component (VCL at 863; The "Properties" table lists parameters (i.e. properties) of Height (i.e. size), BorderStyle (i.e. style), Ctl3D (i.e. texture), color, Cursor (i.e. effect), Height (i.e. shape), and Position (i.e. animation) of a component.).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich, Corrington, Borland and Brackman to include parameters of size, texture, color, effect, shape, and animation of the components as taught by VCL. Sollich suggests properties of the components to include resizing ([0043]). Further, VCL is a user’s reference further explaining the capabilities of the Visual Component citing a previous version of the VCL manual).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sollich, Corrington, Borland and Brackman as applied to claim 1 above, and further in view of Lindsey, U.S. Patent 6,877,155 B1. Lindsey was cited in IDS filed 31 May 2017.

Regarding claim 8, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. The combination does not specifically teach compiling said application into a plurality of versions of said application, wherein each version of said plurality of versions is compiled to execute on different operating systems.
However, Lindsey teaches compiling said application into a plurality of versions of said application, wherein each version of said plurality of versions is compiled to execute on different operating systems (Lindsey at 2:37-40, "…an improved code generator which is flexible to maintain and extend and capable of producing complete source code output files in multiple languages."; Lindsey at 9:14-16, "A compiler may be included in the generator tools 30 so that compiling of the output source code automatically occurs.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich, Corrington, Borland and Brackman to include compiling an application to create multiple versions for execution on different operating .

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sollich, Corrington, Borland and Brackman as applied to claim 1 above, and further in view of Bech, (U.S. Patent 8,164,596 B1). Bech was cited in a previous office action.

Regarding claim 9, the combination of Sollich, Corrington, Borland and Brackman teaches claim 1. The combination does not specifically teach receiving an animation of said component, wherein said animation modifies an appearance of said component over time responsive to an event during execution of said application without re-compiling said application.
However, Bech teaches receiving an animation of said component, wherein said animation modifies said appearance of said component over time responsive to an event during execution of said application (Bech at 1:24-28, "Style sheet animations allow a developer of a web browser style sheet to modify style sheet property values over time such that an animated effect is created in a web page when supporting web browser applies the style sheet to elements of the web page.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich, Corrington, Borland and Brackman to include utilizing style sheet animations as taught by Bech. The combination utilizes style sheets .

Claims 10-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich in view of Corrington, Bech and Borland, and Brackman.

Regarding claim 10, Sollich teaches a computer-implemented method for using an application platform to design an application (Abstract), said method comprising:
displaying an interface for developing an application at a computer system (Figure 2, #210; [0034], "Through the interface, the developer user 'paints' forms 202 with objects and supplies source listings 201 to the compiler 220."), said interface comprising a plurality of components for use in visually designing said application (Figure 3, #364; [0040], "The components themselves are the basic building blocks of applications developed within the environment. Available components appear on the component palette 364, which is displayed as part of the main window 361.");
receiving a selection of a component from said plurality of components at said interface and a placement of said component within said interface ([0040], "In typical operation, the user employs the form like a canvas, placing and arranging 'components' on it to design the parts of one's user interface."; Inherently, components must be selected before being placed and arranged.);
[[partially]] compiling said application with said component and said placement of said component to generate a [[partially]] compiled application (Id. para. [0009], ; and
compiling said application with said component and said placement of said component [[and said animation]] such that said application executes natively on a target processor, such that said application executes natively on a target processor without requiring a virtual layer of software at runtime (Sollich [0009], “…programs are compiled and linked into true machine code, thus yielding standalone executable programs; no runtime interpreter is needed.”), wherein said application is bound directly to a native graphics library associated with said target processor (Sollich [0034], “In turn, linker 250 ‘links’ or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor…The runtime libraries 260 include previously-compiled standard routines, such as graphics, I/O routines, startup code, math libraries and the like.”), and wherein said application is [[compiled]]linked into one executable binary file ([0007], “The end result of linking is executable code (typically an .EXE file) which, after testing and quality assurance, is passed to the user with appropriate installation and usage instructions.”) such that said component [[and said animation of said component]] are rendered during runtime of said application in response to execution of said one executable binary file by said target processor ([0007]; [0009]; [0034]; [0040])..
Sollich does not specifically teach partially compiling said application with said component and said placement to generate a partially compiled application; receiving an animation of said component, wherein said animation modifies an appearance of said component over time responsive to an event during execution of said compiled application; executing said partially compiled application comprising said animation with limited functionality within said said animation, wherein said application is compiled into one executable binary.
However, Corrington teaches receiving an [[animation]]style selection for said component at said interface, wherein said [[animation]]style selection modifies an appearance of said component [[over time response to an event]] during execution of said [[partially]] compiled application  (Abstract, "A style sheet defines at least one visual-display-characteristic value that is applicable to the at least one user-interface control and that is associated with the at least one style selector."; [0019], “In accordance with various embodiments of the invention, a dialog template specifies at least one style-class attribute for the at least one user-interface control.”; [0039], “The developer picks UI controls from a palette and places them on the dialog in the desired locations. The developer can also use the dialog editor to set additional properties such as text alignment, font styles, background colors and images, and text transformations.”; [0057], “In the dialog template 606, the modifiable-control style-class attribute may be embedded between two sets of double-curly braces within the text string associated with the caption (or title) of the control.”);
executing said [[partially compiled]] application comprising said [[animation]]style selection [[with limited functionality]] within said interface such that said component is rendered according to said [[animation]]style selection without re-compiling said [[partially]] compiled application ([0098], "After changing the visual-display characteristics specified in the style sheet, the application can be restarted, without having to recompile the application program, and the revised visual-display characteristics will take effect."); and
compiling said application with said [[animation]]style selection into one executable ginary such that said [[animation]]style selection of said component are rendered during runtime of said application in response to execution of said one executable binary file by said target processor ([0098]; [0040], “Next the text file is compiled into a binary file format (.res) and linked into an executable (.exe) or dynamic link library (.dll).”; [0041], “After the visual design of the dialog is complete, a developer implementing modifiable controls in accordance with embodiments of the invention may write the source code that draws the controls used on the dialog. Source code of this type is depicted in FIG. 6 as UI-control drawing module 602. Depending on the level of control the developer wants over various controls, the source language preference (e.g., C/C++ vs. Visual Basic vs. J++), and the set of APIs (e.g., native Win32® vs. Microsoft Foundation Class (MFC) Library)…”; [0049], “…the drawings routines (depicted as UI-control drawing module 602 in FIG. 6) of the modifiable controls may be written to pull style information from the style sheet 610 via the style sheet-parsing engine 604.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Sollich to include style sheet selections as taught by Corrington. Sollich teaches adjusting properties of a component (Sollich para. [0041]), and of ordinary skill in the art would be motivated to control visual-display-characteristics through style sheets because “an added benefit is enabling individuals who do not have detailed knowledge of the code of the application program to highly customize the visual appearance of the application program’s user interface without required recompiling of the application or developing custom code” (Corrington para. [0030]). Though a change in style sheet selection does not require a recompile, an initial compile that includes an initial style sheet is necessary to execute the C/C++ code of the UI control drawing module (Corrington [0041]).
compiled into one executable binary file.
However, Bech teaches the style selection as an animation, wherein said animation modifies an appearance of said component over time responsive to an event during execution of said application (Bech at 1:24-28, "Style sheet animations allow a developer of a web browser style sheet to modify style sheet property values over time such that an animated effect is created in a web page when supporting web browser applies the style sheet to elements of the web page.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich and Corrington to include utilizing style sheet animations as taught by Bech. The combination utilizes style sheets to dynamically change component properties without recompiling the code (Corrington para. [0098]). Adapting the style sheets of Bech would allow for more robust control of style sheets, producing predictable results of animating properties of style sheets over time (Bech, 1:24-28).
The combination of Sollich, Corrington and Bech does not specifically teach partially compiling said application with said component and said placement of said component to generate a partially compiled application; executing said partially compiled application without re-compiling said partially compiled application; wherein said application is compiled into one executable binary file.
However, Borland teaches partially compiling said application with said component and said placement of said component to generate a partially compiled application (4-3, This scenario provides an example of incremental compiling and testing basic/limited functionality in order to “receive feedback regarding the layout and basic functionality of the application before the application is fully designed” (Applicant’s Specification para. [0016]; see also Examiner’s Note above.); 2-4, Compiling applications, “When you run, you compile and then execute your application. If you modified the source code since the last compilation, the compiler recompiles those changed modules” as opposed to building an application where “all units in the project are compiled, regardless of whether they have changed since the last compile.”; The run command will only partially compile the application, since it will not compile source code that has not changed since the last compilation; 36-6, Figure 36.3 depicts the run command within the “Run” menu item at the top-left of the interface. While this figure shows the “Run” menu in a complete application context, we know from Borland at 2-4, this only partially compiles the application.); and
executing said partially compiled application with limited functionality without re-compiling said partially compiled application (4-3; 2-4, “When you run, you compile and then execute your application.”; 36-6, Figure 36.3 depicts running in said interface.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Sollich and Corrington to include partial compiling and executing the partial compiling as taught by Borland. Borland is a user’s manual further explaining the DELPHI 7 RAD environment, which is a successor to the 
While Sollich teaches wherein the application is linked into one executable binary file ([0007]), the combination of Sollich, Corrington, Bech and Borland does not specifically teach compiled into one executable binary file.
However, Brackman teaches an integrated compiler/linker/optimizer ([0024], “In this instance, compiler 28 may generally represent a compiler/linker/optimizer. That is, the term ‘compiler’ as used in this disclosure may refer to a compiler that has been integrated with a linker software module and a post-link optimizer module to perform all operations necessary to generate a destination file…The linker software module of compiler 28 represents a module that copies or otherwise links the object code output by the translator and object code of libraries 30 into a destination file 32, which may store either machine or assembly code or the IR code discussed above.”).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of the Sollich, Corrington, Bech and Borland to include an integrated compiler as taught by Brackman. Such a modification would allow a single compiler to directly compile object models into machine code (Brackman [0024]). Also, such a modification would combine the compiler and linker of Sollich into a singular compiled into one executable binary file (Sollich [0007] teaching linking into a singular executable binary, and Brackman [0024] teaching the linker functionality within a compiler).

Regarding claim 11, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 10. Sollich further teaches changing a parameter of said component in said interface based on user input before said compiling ([0041], "During 'design' mode operation of the system, the user can change the properties of the form, including resizing the form and moving it anywhere on screen…Thus, properties define a component's appearance and behavior.").

Regarding claim 12, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 10. While the Sollich does not specifically teach, Borland further teaches deploying said application to said target processor for executing (Borland at 2-5, "DELPHI includes add-on tools to help with application deployment.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize these further teachings of Borland to include the deployment tools for the same motivation provided in claim 10 above. 

Regarding claim 13, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 12. Sollich further teaches wherein said application is compiled with a static library that is loaded with said application upon deployment of said application such that no additional library is required at said target processor ([0034], "In turn, linker 250 'links' or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor...The runtime libraries 260 include previously-compiled standard routines, such as graphics, I/O routines, startup code, math libraries and the like.").

Regarding claim 14, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 12. Sollich does not specifically teach, but Borland further teaches wherein said application is compiled with a dynamic library, wherein portions of said dynamic library are loaded as needed during deployment of said application (Borland at 18-1, "…beyond the executable file, an application may require a number of supporting files, such as DLLs (Dynamic Link Libraries).").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of to include the dynamic link libraries (DLLs) additionally taught by Borland for the same motivation provided in claim 10 above. Further, DLLs are well known in the art, and produce predictable results. 

Regarding claim 16, Sollich teaches a computer-implemented method for using an application platform to design an application (Abstract), said method comprising:
displaying an interface for developing an application at a computer system (Figure 2, #210; [0034], "Through the interface, the developer user 'paints' forms 202 with objects and supplies source listings 201 to the compiler 220."), said interface comprising a plurality of components for use in visually designing said application (Figure 3, #364; [0040], "The 
receiving a selection of a component from said plurality of components at said interface and a placement of said component within said interface ([0040], "In typical operation, the user employs the form like a canvas, placing and arranging 'components' on it to design the parts of one's user interface."; Inherently, components must be selected before being placed and arranged.);
[[partially]] compiling said application with said component and said placement of said component ([0009], "…programs are compiled and linked into true machine code, thus yielding standalone executable programs; no runtime interpreter is needed."); and
compiling said application with said component, said placement of said component, [[and said animation]] such that said application executes natively on a target processor, such that said application executes natively on a target processor without requiring a virtual layer of software at runtime (Sollich [0009], “…programs are compiled and linked into true machine code, thus yielding standalone executable programs; no runtime interpreter is needed.”), wherein said application is bound directly to a native graphics library associated with said target processor (Sollich [0034], “In turn, linker 250 ‘links’ or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor…The runtime libraries 260 include previously-compiled standard routines, such as graphics, I/O routines, startup code, math libraries and the like.”), and wherein said application is [[compiled]]linked into one executable binary file ([0007], “The end result of linking is executable code (typically an .EXE 
Sollich does not specifically teach partially compiling said application with said component and said placement to generate a partially compiled application; receiving a style selection for said component at said interface, wherein said style selection modifies an appearance of said component; receiving an animation of said component at said interface, wherein said animation modifies an appearance of said component over time responsive to an event during execution of said partially compiled application; executing said partially compiled application comprising said style selection and said animation with limited functionality within said interface such that said component is rendered according to said style selection and said animation without re-compiling said partially compiled application; and compiling said application with said animation, wherein said application is compiled into one executable binary.
However, Corrington teaches receiving a style selection for said component at said interface, wherein said style selection modifies an appearance of said component (Abstract, "A style sheet defines at least one visual-display-characteristic value that is applicable to the at least one user-interface control and that is associated with the at least one style selector."; [0019], “In accordance with various embodiments of the invention, a dialog template specifies at least one style-class attribute for the at least one user-interface control.”; [0039], “The developer picks UI controls from a palette and places them on the dialog in the desired locations. The developer can also use the dialog e34ditor to set additional properties such as text alignment, font styles, background colors and images, and text transformations.”; [0057], “In the dialog template 606, the modifiable-control style-class attribute may be embedded between two sets of double-curly braces within the text string associated with the caption (or title) of the control.”); and
executing said [[partially]] compiled application comprising said [[style selection and said animation]]style sheet [[with limited functionality]] within said interface such that said component is rendered according to said [[style selection and said animation]]style sheet without re-compiling said [[partially]] compiled application ([0098], "After changing the visual-display characteristics specified in the style sheet, the application can be restarted, without having to recompile the application program, and the revised visual-display characteristics will take effect."); and
compiling said application with said [[animation]]style selection ([0098]; [0040], “Next the text file is compiled into a binary file format (.res) and linked into an executable (.exe) or dynamic link library (.dll).”; [0041], “After the visual design of the dialog is complete, a developer implementing modifiable controls in accordance with embodiments of the invention may write the source code that draws the controls used on the dialog. Source code of this type is depicted in FIG. 6 as UI-control drawing module 602. Depending on the level of control the developer wants over various controls, the source language preference (e.g., C/C++ vs. Visual Basic vs. J++), and the set of APIs (e.g., native Win32® vs. Microsoft Foundation Class (MFC) Library)…”; [0049], “…the drawings routines (depicted as UI-control drawing module 602 in FIG. 6) of the modifiable controls may be written to pull style information from the style sheet 610 via the style sheet-parsing engine 604.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Sollich to include style sheet selections as taught by Corrington. Sollich teaches adjusting properties of a component (Sollich para. [0041]), and of ordinary skill in the art would be motivated to control visual-display-characteristics through style sheets because “an added benefit is enabling individuals who do not have detailed knowledge of the 
The combination does not specifically teach partially compiling said application with said component and said placement to generate a partially compiled application; receiving an animation of said component, wherein said animation modifies said appearance of said component over time responsive to an event during execution of said partially compiled application; executing said partially compiled application with limited functionality without re-compiling said partially compiled application; and wherein said application is compiled into one executable binary.
However, Bech teaches receiving an animation of said component, wherein said animation modifies said appearance of said component over time responsive to an event during execution of said compiled application (Bech at 1:24-28, "Style sheet animations allow a developer of a web browser style sheet to modify style sheet property values over time such that an animated effect is created in a web page when supporting web browser applies the style sheet to elements of the web page.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich and Corrington to include utilizing style sheet animations as taught by Bech. The combination utilizes style sheets to dynamically change component properties without recompiling the code (Corrington para. [0098]). Adapting the style sheets of Bech would allow for more robust control of style sheets, producing 
The combination of Sollich, Corrington Beck does not specifically teach partially compiling said application with said component and said placement of said component to generate a partially compiled application; and executing said partially compiled application with limited functionality without re-compiling said partially compiled application.
However, Borland teaches partially compiling said application with said component and said placement of said component to generate a partially compiled application (4-3, “Although you haven’t added any components to the form or written any code, you already have a complete GUI application that you can compile and run. All it does is display a blank form. Suppose you add a button component to this form and write an OnClick event handler that changes the color of the form when the user clicks the button.”; This scenario provides an example of incremental compiling and testing basic/limited functionality in order to “receive feedback regarding the layout and basic functionality of the application before the application is fully designed” (Applicant’s Specification para. [0016]; see also Examiner’s Note above.); 2-4, Compiling applications, “When you run, you compile and then execute your application. If you modified the source code since the last compilation, the compiler recompiles those changed modules” as opposed to building an application where “all units in the project are compiled, regardless of whether they have changed since the last compile.”; The run command will only partially compile the application, since it will not compile source code that has not changed since the last compilation; 36-6, Figure 36.3 depicts the run command within the “Run” menu item at the top-left of the interface. While this figure shows the “Run” menu in a complete application context, we know from Borland at 2-4, this only partially compiles the application.); and
executing said partially compiled application with limited functionality without re-compiling said partially compiled application (4-2; 2-4, “When you run, you compile and then execute your application.”; 36-6, Figure 36.3 depicts running in said interface.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Sollich and Corrington to include partial compiling and executing the partial compiling as taught by Borland. Borland is a user’s manual further explaining the DELPHI 7 RAD environment, which is a successor to the DELPHI 3 RAD suggested by Sollich. Therefore, a person having ordinary skill would have been motivated to use Borland in order to fully understand all the compiling and executing options of the DELPHI RAD environments suggested by the combination, allowing for partially compiling and executing specific functionality to get a preview without having to build/deploy the entire application. This will decrease development time and errors by ensuring functionality works at code creation by iteratively compiling partially designed functionality to isolate any potential errors.
While Sollich teaches wherein the application is linked into one executable binary file ([0007]), the combination of Sollich, Corrington, Bech and Borland does not specifically teach compiled into one executable binary file.
However, Brackman teaches an integrated compiler/linker/optimizer ([0024], “In this instance, compiler 28 may generally represent a compiler/linker/optimizer. That is, the term ‘compiler’ as used in this disclosure may refer to a compiler that has been integrated with a linker software module and a post-link optimizer module to perform all operations necessary to 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of the Sollich, Corrington, Bech and Borland to include an integrated compiler as taught by Brackman. Such a modification would allow a single compiler to directly compile object models into machine code (Brackman [0024]). Also, such a modification would combine the compiler and linker of Sollich into a singular integrated compiler, and such an integrated compiler would teach the limitation wherein said application is compiled into one executable binary file (Sollich [0007] teaching linking into a singular executable binary, and Brackman [0024] teaching the linker functionality within a compiler).


Regarding claims 17 and 19, these claims recite substantially the same limitations as claims 12 and 14, respectively, above and are rejected on the same basis.

Regarding claim 18, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 16. Sollich further teaches wherein said application is compiled with a static library that is loaded with said application upon deployment of said application such that no additional library is required at said target processor ([0034], "In turn, linker 250 'links' or combines the units 203 with runtime libraries 260 (e.g., standard runtime library .

Claims 15 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sollich, Corrington, Bech, Borland and Brackman as applied to claims 12 and 17 above, and further in view of Lindsey.

Regarding claim 15, the combination of Sollich, Corrington, Bech, Borland and Brackman teaches claim 12. The combination does not specifically teach compiling said application into a plurality of versions of said application, wherein each version of said plurality of versions is compiled to execute on different operating systems.
However, Lindsey teaches compiling said application into a plurality of versions of said application, wherein each version of said plurality of versions is compiled to execute on different operating systems (Lindsey at 2:37-40, "…an improved code generator which is flexible to maintain and extend and capable of producing complete source code output files in multiple languages."; Lindsey at 9:14-16, "A compiler may be included in the generator tools 30 so that compiling of the output source code automatically occurs.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Sollich, Corrington, Bech and Borland to include compiling an application to create multiple versions for execution on different operating systems as taught by Lindsey, since such a method is known in the art and would produce practicable results. Further, such a modification would generate “source code files in a target 

Regarding claim 20, this claim recites substantially the same limitations as claim 15 above and is rejected on the same basis.

Response to Arguments
Applicant's arguments filed 12 Nov 2020 have been fully considered but they are not persuasive. 
In the Remarks, applicant argues:
The cited prior art does not teach or suggest the limitations “wherein said application is compiled into one executable binary file” as recited by independent claim 1. Independent claims 10 and 16 recite substantially similar limitations. Specifically, Sollich teaches a linker to generate executable programs 204, which teaches away from the claimed embodiments. While Brackman discloses “a compiler that has been integrated with a linker software module…”, applicant submits that by explicitly disclosing that linking is used to generate a program, Applicant’s submit that Sollich teaches away , and no teaching of Brachman overcomes this teaching away by Sollich.

Examiner’s Response:
This line of argument has been presented, almost verbatim, for the past three amendment submissions by the applicant. Not in any of these submissions has the applicant addressed the examiner’s response to these repeated arguments to further prosecution. The 
This argument demonstrates a fundamental misunderstanding of both compiling/linking technology and what constitutes “teaching away”. First, the applicant tries to arbitrarily divide a compiler from a linker as mutually exclusive. However, as is well-known in the art, a compiler and linker are complementary functions. The aim is to convert human-readable source code into machine-readable machine code. Sollich demonstrates this symbiotic relationship in para. [0034], “From the source code or listings 201, forms 202, and headers/includes files 230, the compiler 220 ‘compiles’ or generates object module(s) or ‘units’ 203. In turn, linker 250 ‘links’ or combines the units 203 with runtime libraries 260 (e.g., standard runtime library functions) to generate program(s) 204, which may be executed by a target processor…”. Per Sollich para. [0007], “The end result of linking is executable code (typically an .EXE file) which, after testing and quality assurance, is passed to the user with appropriate installation and usage instructions.” This symbiotic relationship is further demonstrated in Brackman in para. [0024] where an “integrated compiler” is disclosed that combines the functionality of a compiler and linker – not one or the other as the applicant is arguing. Again, this symbiotic relationship is so well-understood in the art that common vernacular in the art is to refer to compiling/linking together (e.g. Instead of saying “compile objects and link the objects into an executable”, simply state “compile to an executable”). The applicant’s argument that “compiling into a binary is different from linking to a binary” is so widely different from the common understanding in the art, that the applicant’s needs to provide more than a general allegation that they are different. Nothing in the applicant’s specification (nor does the applicant point to any such disclosure in their remarks) 
Second, the applicant has not properly established a “teaching away” argument. Nothing in Sollich or Brackman disparages using a compiler to create a binary nor provides “explicit evidence” to a compiler/linker cannot be combined/modified. Instead, Sollich and Brackman specifically teaches a compiler as an integral part of the source code to machine code conversion process. The applicant merely alludes that since the linker is the final step in creating the binary it teaches away from using a compiler. However, this is not “teaching away”. The applicant clarified previous arguments by stating In re Fulton “is limited to a situation where a reference discloses multiple embodiments, absent an explicit disparagement of one of the embodiments, there is no teaching away of such an embodiment. Applicant’s submit that a teaching away from argument is supported where a cited art document provides explicit evidence of why one of ordinary skill in the art would not combine or modify the cited art as suggested by the Office Action, and that there is no requirement that the reference include explicit disparagements or criticisms of an undescribed embodiment.” (Remarks at 7). However, it is still unclear what point the applicant is making. Nowhere has the applicant pointed to “explicit evidence of why one of ordinary skill in the art would not combine or modify the cited art as suggested by the Office Action.” Furthermore, such “explicit evidence” would be understood as disparagement and/or criticism as outlined in In re Fulton. The teaching that a linker is the final step in the creation of a binary does not disparage, criticize, or provide explicit evidence that a compiler cannot be used in the process of creating a binary or dissuade a person of ordinary skill in the art from using a compiler. Mainly because the cited prior art shows that a compiler is an integral and necessary step in the binary creation process. At most, the applicant could argue that his compiler is 
For the above reasons, the applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TIMOTHY P DUNCAN/Examiner, Art Unit 2194


                                                                                                                                                                                                                                                                                                                                                                                                             /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194